DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see pp. 11, 12 of the Remarks, filed 3 June 2022, with respect to the references Bickerstaff et al. (2016/0234482) and Phillips (2017/0046578), have been fully considered and are persuasive.  The rejection of 7 December 2021 is withdrawn. 


Allowable Subject Matter
Claims 1, 3 – 6, 8 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a simulation system comprising a processor being configured to perform a display process of generating an image as viewed from a virtual camera in virtual space as a display image of a head mounted display, and a blurring depth of field process.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a simulation system comprising: a processor including hardware, the processor being configured to perform: a moving body process of performing a process of moving a virtual moving body corresponding to a user wearing a head mounted display in a virtual space, the head mounted display having an eyepiece and a display, the head mounted display displays a left-eye image corresponding to a left eye of the eyepiece and displays a right-eye image corresponding to a right eye of the eyepiece; a virtual camera control process of controlling a virtual camera moving in accordance with a movement of the moving body; and a display process of generating an image as viewed from the virtual camera in the virtual space as a display image of the head mounted display, the display process including: a depth of field process as an image effect process for motion sickness prevention, and a blurring process of the depth of field process blurring, compared with a first display object in a first distance range from the virtual camera, an image of a second display object in a second distance range farther than the first distance range from the virtual camera to generate the display image, the blurring process only blurring the second display object in the second distance range without blurring any display object, including the first display object, located closer to the virtual camera than the second distance range, wherein: an in-focus range of a depth of field in the depth of field process includes the first distance range, the first distance range being set by a virtual visual distance that is between the virtual camera and a virtual screen, the virtual visual distance being set based on positions of the eyepiece and the display, the display image generated in the display process includes (i) an image of the first display object located at the virtual screen in the first distance range that has no parallax between the left eye image and the right eye image, and (ii) the image of the second display object in the second distance range that has parallax between the left eye image and the right eye image and is more blurred by the blurring process as compared with the image of the first display object, and the in-focus range of the depth of field in the depth of field process does not include the second distance range.  
Thus, claim 1 is allowed.
ii.	Claims 3 – 6, 8 – 17, 20 depend from and inherit the limitations of claim 1.
Thus, claims 3 – 6, 8 – 17, 20 are allowed.
iii.	Regarding claim 18, the cited prior art fails to singularly or collectively disclose a processing method comprising: performing a moving body process of performing a process of moving a virtual moving body corresponding to a user wearing a head mounted display in a virtual space, the head mounted display having an eyepiece and a display, the head mounted display displays a left-eye image corresponding to a left eye of the eyepiece and displays a right-eye image corresponding to a right eye of the eyepiece; performing a virtual camera control process of controlling a virtual camera moving in accordance with a movement of the moving body; and performing a display process of generating an image as viewed from the virtual camera in the virtual space as a display image of the head mounted display, the display process including: performing a depth of field process as an image effect process for motion sickness prevention, and a blurring process of the depth of field process blurring, compared with a first display object in a first distance range from the virtual camera, an image of a second display object in a second distance range farther than the first distance range from the virtual camera to generate the display image, the blurring process only blurring the second display object in the second distance range without blurring any display object, including the first display object, located closer to the virtual camera than the second distance range, wherein: an in-focus range of a depth of field in the depth of field process includes the first distance range, the first distance range being set by a virtual visual distance that is between the virtual camera and a virtual screen, the virtual visual distance being set based on positions of the eyepiece and the display, the display image generated in the display process includes (i) an image of the first display object located at the virtual screen in the first distance range that has no parallax between the left eye image and the right eye image, and (ii) the image of the second display object in the second distance range that has parallax between the left eye image and the right eye image and is more blurred by the blurring process as compared with the image of the first display object, and the in-focus range of the depth of field in the depth of field process does not include the second distance range.  
Thus, claim 18 is allowed.
iv.	Regarding claim 19, the cited prior art fails to singularly or collectively disclose a non-transitory computer-readable information storage medium storing a program for causing a computer to perform steps comprising: performing a moving body process of performing a process of moving a virtual moving body corresponding to a user wearing a head mounted display in a virtual space, the head mounted display having an eyepiece and a display, the head mounted display displays a left-eye image corresponding to a left eye of the eyepiece and displays a right-eye image corresponding to a right eye of the eyepiece; performing a virtual camera control process of controlling a virtual camera moving in accordance with a movement of the moving body; and performing a display process of generating an image as viewed from the virtual camera in the virtual space as a display image of the head mounted display, the display process including: performing a depth of field process as an image effect process for motion sickness prevention, and a blurring process of the depth of field process blurring, compared with a first display object in a first distance range from the virtual camera, an image of a second display object in a second distance range farther than the first distance range from the virtual camera to generate the display image, the blurring process only blurring the second display object in the second distance range without blurring any display object, including the first display object, located closer to the virtual camera than the second distance range, wherein: an in-focus range of a depth of field in the depth of field process includes the first distance range, the first distance range being set by a virtual visual distance that is between the virtual camera and a virtual screen, the virtual visual distance being set based on positions of the eyepiece and the display, the display image generated in the display process includes (i) an image of the first display object located at the virtual screen in the first distance range that has no parallax between the left eye image and the right eye image, and (ii) the image of the second display object in the second distance range that has parallax between the left eye image and the right eye image and is more blurred by the blurring process as compared with the image of the first display object, and the in-focus range of the depth of field in the depth of field process does not include the second distance range.  
v.	Thus, claim 19 is allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/
Supervisory Patent Examiner, Art Unit 2621